Order entered on November 19, 1927, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The plaintiff is entitled to discovery, inspection and examination to establish the making of the contract of joint venture in suit and to enable him to furnish the particulars directed to be given by the concurrent order entered on November 19, 1927. In view of this decision the appeal from the order entered on October 18, 1927, is dismissed, without costs. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.